Citation Nr: 9909218	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-05 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for post-operative residuals of chronic pansinusitis.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which granted service connection and assigned a 
10 percent disability rating for the condition, effective 
September 21, 1991.  This rating was subsequently increased 
to 30 percent, effective September 21, 1991, by an October 
1993 Hearing Officer's Decision.

A personal hearing was held before the RO in April 1993, a 
transcript of which is of record.

The veteran had also perfected an appeal on the issue of 
entitlement to a compensable disability rating for anosmia.  
A 10 percent disability rating, effective September 21, 1991, 
was subsequently granted by a January 1993 rating decision.  
This is the maximum disability rating available under 
38 C.F.R. § 4.88b, Diagnostic Code 6275.  Accordingly, this 
issue is not on appeal before the Board.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).

This matter was previously before the Board in February 1996, 
at which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.

During the course of this appeal, the veteran moved and the 
RO in St. Louis, Missouri, now has jurisdiction over this 
appeal.


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The veteran has asserted that the 
post-operative residuals of his chronic pansinusitis are more 
disabling than contemplated by the current evaluation.  
Therefore, his claim for an increased evaluation is well-
grounded.  Accordingly, VA has a statutory duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a).

Under 38 C.F.R. § 4.97, Diagnostic Codes 6510, 6511, 6512 and 
6513, chronic pansinusitis, ethmoid sinusitis, frontal 
sinusitis and maxillary sinusitis, respectively, are 
evaluated under Diagnostic Code 6514 as chronic sphenoid 
sinusitis.  Prior to October 7, 1996, chronic sphenoid 
sinusitis warranted a 10 percent rating when moderate with 
discharge or crusting or scabbing and infrequent headaches.  
A 30 percent rating was warranted when there were severe 
symptoms with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  A 50 percent was warranted for 
postoperative symptomatology, following a radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.  
38 C.F.R. § 4.79, Diagnostic Code 6514.  

Effective October 7, 1996, the rating criteria for chronic 
sphenoid sinusitis were changed.  Under the new criteria, a 
10 percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted on a showing of symptomatology following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.
 
A note following Codes 6510 through 6514 defines an 
incapacitating episode of sinusitis as one that requires bed 
rest and treatment by a physician.

The service medical records show that the veteran underwent 
several sinus operations during his period of active duty.  
On his May 1991 separation examination, the veteran's nose 
was clinically evaluated as abnormal, but was not considered 
disabling at that time.

Service connection was granted for chronic sinusitis in a May 
1992 rating decision.  The RO found that even though the 
veteran underwent multiple surgical procedures due to nasal 
polyps and sinusitis, the evidence of record showed that the 
condition was not considered disabling at the time of his 
separation from service.  Therefore, a 10 percent disability 
rating was assigned, effective September 21, 1991.  This 
rating was subsequently increased to 30 percent, effective 
September 21, 1991, by an October 1993 Hearing Officer's 
Decision.  The Hearing Officer noted that the veteran's 
sinusitis condition was post-operative following radical 
operation with frequent headaches, but that there was no 
evidence that he had developed chronic osteomyelitis.  
However, the Board notes that subsequent medical evidence 
shows that the veteran's recurrent headaches may not be the 
result of his sinusitis.

VA treatment records are on file from December 1992 which 
note that the veteran had atypical frontal pain, but that his 
sinuses were not the etiology of this pain.  It was further 
noted that the veteran had good post-operative results and a 
subsequent clear CT scan, but that the pain persisted.  
Subsequent treatment records from April 1993 assessed chronic 
pain syndrome secondary to chronic sinus disorder.  Further, 
on a VA examination conducted in March 1998, the VA examiner 
opined that the veteran's current headaches were "from 
headache, and not from sinus disease."  Overall assessment 
of this examination was chronic sinusitis, headache, and 
allergies to pollen and food.

Based on the foregoing, the Board is of the opinion that the 
etiology of the veteran's recurrent headaches is not clear.  
Further, it is not clear whether the headaches the veteran 
has experienced in the past are related to his pansinusitis, 
or to his military service in general.  Without clarification 
of this issue, the Board cannot make a full and fair 
determination of the veteran's claim.  Therefore, further 
development is necessary.

Additionally, it is noted that, in general, the degree of 
impairment resulting from a disability is a factual 
determination and generally the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  

The Board notes that the veteran's claim is an appeal from 
the assignment of an initial rating following the grant of 
service connection.  More importantly, at his April 1993 
hearing, the veteran testified that his sinuses would be okay 
for about three to four months after surgery, but then his 
condition would start to decline.  At the time of the 
hearing, he noted that it was approximately seven months 
since his last surgery, and that he was back to where he was 
before regarding symptom-atology.  Further, he testified that 
the doctors informed him that he would continue to undergo 
surgeries for his polyps in the future.  Given the veteran's 
account of his symptomatology over time, and the requirement 
that his condition be considered for "staged ratings," the 
Board finds that further development would be of great 
assistance in determining the veteran's appropriate 
disability rating(s).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his 
pansinusitis.  After securing the 
necessary release, the RO should obtain 
those records not already on file.

2.  The veteran should be afforded an 
examination by an appropriate specialist 
to assess the nature and severity of his 
pansinusitis.  The claims folder should 
be made available to the examiner for 
review before the examination.  The 
examiner should elicit a detailed history 
from the veteran of the symptoms and 
impairment he has experienced as a result 
of his sinus condition.  The examiner 
should report all pertinent findings and 
state whether or not the pansinusitis is 
manifested by headaches, pain and 
tenderness of affected sinus, and 
purulent discharge or crusting after 
repeated surgeries.  The examiner must 
express opinions as to (1) the etiology 
of the veteran's recurrent headaches and 
(2) the frequency and duration of 
incapacitating episodes of sinusitis.

3.  After completing any additional 
development deemed necessary, the RO 
should review the claims folder to insure 
that the above development has been 
completed.  The Board emphasizes that 
pursuant to Stegall v. West, 11 Vet. 
App. 268 (1998), if the directives of 
this remand are not complied with the 
Board will have no choice but to remand 
the case again.  The RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review 
taking into consideration the concept of 
"staged ratings" outlined in Fenderson 
v. West, supra.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 6 -


